Name: Commission Regulation (EEC) No 331/86 of 13 February 1986 introducing a temporary derogation from the Community reference price system for fishery products imported into Portugal
 Type: Regulation
 Subject Matter: prices;  fisheries;  Europe;  trade
 Date Published: nan

 No L 40/ 14 Official Journal of the European Communities 15. 2. 86 COMMISSION REGULATION (EEC) No 331/86 of 13 February 1986 introducing a temporary derogation from the Community reference price system for fishery products imported into Portugal notify information to the Commission in less detail than provided for in Regulation (EEC) No 3191 /82 and at periods to be determined following procedure of Article 33 of Regulation (EEC) No 3796/81 ; whereas the periods in question should therefore be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 378 thereof, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 21 (3) thereof, Whereas Article 21 (3) of Regulation (EEC) No 3796/81 makes it obligatory for Member States to notify regularly to the Commission the free-at-frontier prices of products imported into their territory ; whereas the rules according to which such notifications must be made are set out in Commission Regulation (EEC) No 3191 /82 of 29 November 1982 laying down detailed rules for the appli ­ cation of the reference price system for fishery products (2) ; Whereas pursuant to Article 378 ( 1 ) of the Act of Acces ­ sion and notwithstanding the third subparagraph of Article 21 (3) of Regulation (EEC) No 3796/81 , Portugal is authorized, until not later than 31 December 1988 , to HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 2 of Regulation (EEC) No 3191 /82, free-at-frontier prices may be notified by Portugal at the end of each week. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p . 1 . Ã 2) OJ No L 338 , 30 . 11 . 1982, p . 13 .